UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1731


NOBLE   TORNELLO  FONTAINE   PIERCE   EL-BEY,       Washitaw     de
Dugdahmoundyah Muurs’ In Propria Persona,

                Plaintiff - Appellant,

          v.

THE   CITY  OF  GREENSBORO;  CITY  OF  GREENSBORO  POLICE
DEPARTMENT;  HAROLD  THOMAS  JARRELL; MAGISTRATE  M.   A.
WILLIAMS; T. G. WALCHER, Badge 522; E. A. CROZIER, Badge
116,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:10-cv-00572-NCT-JEP)


Submitted:   September 24, 2013          Decided:   September 26, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,   and     HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Noble Tornello Fontaine Pierce El-Bey, Appellant Pro Se. James
Anthony Clark, Associate General Counsel, Greensboro, North
Carolina; David John Adinolfi, II, Special Deputy Attorney
General, Raleigh North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Noble    Tornello        Fontaine    Pierce       El-Bey       appeals   the

district       court’s       orders      adopting        the    magistrate        judge’s

recommendation to dismiss his civil action and impose a pre-

filing injunction.             We have reviewed the record and find no

reversible error.            We further conclude that the district court

did     not    abuse     its       discretion     in     imposing      the     pre-filing

injunction.      See Cromer v. Kraft Foods N.A., Inc., 390 F.3d 812,

817-18 (4th Cir. 2004) (setting forth standard of review and

four     factors      used     to     evaluate     propriety      of     a     pre-filing

injunction).          Accordingly, although we grant El-Bey leave to

proceed on appeal in forma pauperis, we affirm for the reasons

stated by the district court.              See El-Bey v. City of Greensboro,

No.    1:10-cv-00572-NCT-JEP           (M.D.N.C.       March    21,    2012;     May   16,

2013).        We dispense with oral argument because the facts and

legal    contentions         are    adequately     presented      in     the    materials

before    this     court     and    argument     would    not   aid    the     decisional

process.



                                                                                 AFFIRMED




                                            2